TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00527-CR


Merlon Hines, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. D-1-DC-04-302710, HONORABLE JON N. WISSER, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due to be filed on October 16, 2006.  The court reporter
informed the Court that the record would be completed by December 4, 2006.  The record has not
been received.
The court reporter for the 299th District Court, Mr. Leon Justice, is ordered to file the
reporter's record no later than February 23, 2007.  See Tex. R. App. P. 37.3(a)(2).
It is ordered January 25, 2007 .

Before Chief Justice Law, Justices Puryear and Henson
Do Not Publish